Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an acquiring unit configured to acquire” “a compensation setting unit configured to obtain” “a gray scale compensation unit configured to perform” each use a generic placeholder “unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The recitation of “an acquiring unit configured to acquire” “a compensation setting unit configured to obtain” “a gray scale compensation unit configured to perform” each use a generic placeholder “unit”, which is not described in the specification in a way to identify exactly what is carrying out the function of each. Clarification is required. 
Claim 1-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of L0 is an undefined variable, rendering the claim (and all dependent claims containing the undefined variable) ambiguous, what reference brightness is applicant claiming? A certain unit of measure? Integers? Clarification is required. 
Regarding claim 2, the recitation of “a reference brightness Lo” renders the claim ambiguous. Is this the same “a reference brightness L0” of claim 1? Or different? Clarification is required. 
Regarding claim 3, the recitation of “G0, L1, Gamma, G1, ΔG1”, is an undefined variable, rendering the claim (and all dependent claims containing the undefined variables) ambiguous, what exactly is applicant claiming? A certain unit of measure? Integers? Clarification is required.
Regarding claim 4, the recitation of “G2, L2, ΔG2” is an undefined variable, rendering the claim (and all dependent claims containing the undefined variables) ambiguous, what exactly is applicant claiming? A certain unit of measure? Integers? Clarification is required.
Regarding claim 7, the recitation of “N” is an undefined variable, rendering the claim (and all dependent claims containing the undefined variables) ambiguous, what exactly is applicant claiming? A certain unit of measure? Integers? Clarification is required.

Regarding claim 8, the recitation of “N” is an undefined variable, rendering the claim (and all dependent claims containing the undefined variables) ambiguous, what exactly is applicant claiming? A certain unit of measure? Integers? Clarification is required.
Regarding claim 9, the recitation of “G0, L1, Gamma, G1, ΔG1”, is an undefined variable, rendering the claim (and all dependent claims containing the undefined variables) ambiguous, what exactly is applicant claiming? A certain unit of measure? Integers? Clarification is required.
Regarding claim 10, the recitation of “t” is an undefined variable, rendering the claim (and all dependent claims containing the undefined variables) ambiguous, what exactly is applicant claiming? A certain unit of measure? Integers? Clarification is required.
Regarding claim 11, the recitation of “a brightness uniformization method” renders the claim ambiguous and overly broad. What does applicant consider the uniformization method? The claim appears to be incomplete for omitting essential steps. See MPEP § 2172.01.
Regarding claim 12, the recitation of “an acquiring unit configured to acquire” “a compensation setting unit configured to obtain” “a gray scale compensation unit configured to perform” each use a generic placeholder “unit”, nothing in the claims identify exactly what is carrying out the function of each. Furthermore, the recitation of “L0, M” are undefined variables, rendering the claim (and all dependent claims containing the undefined variables) ambiguous, what exactly is applicant claiming? A certain unit of measure? Integers?
Clarification is required. 
Claim 5-6, 13-16 are rejected based on dependency from claims rejected under 112 above 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016.0351101).
Regarding claim 1, Lee disclose:
An image processing method, comprising: acquiring an image brightness information of an image to be displayed, the image brightness information comprising a brightness information of M of first sub-image areas arranged in a first direction, the brightness information of each first sub-image area among the M of first sub-image areas comprises a brightness information of at least two band points, M is an integer greater than 1; obtaining a gray scale compensation parameter of the at least two band points of each first sub-image area, according to the brightness information of the at least two band points of each first sub-image area and a reference brightness L obtaining a gray scale compensation information of each first sub-image area, according to the gray scale compensation parameter of the at least two band points of each first sub-image area; performing a gray scale compensation process on an image information of the image, according to the gray scale compensation information of the M of first sub-image areas (see Fig. 9-11; [0061-0078]; acquiring image brightness 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Claim 2 is rejected under the same rationale as claim 1, where the N sub-image areas are considered to be the pixel rows of the display. 
Regarding claim 12, claim 12 is rejected under the same rationale as claim 1.
Regarding claim 13, the rejection of claim 1 is incorporated herein. Lee further disclose:
a memory having instructions stored thereon; and 59a processor configured to execute the instructions so as to implement the image processing method of claim 1 (see [0084]). 
Regarding claim 14, the rejection of claim 12 is incorporated herein. Lee further disclose:
the image processing device of claim 12 (see [0084]). 
Regarding claim 15, the rejection of claim 13 is incorporated herein. Lee further disclose:
image processing device of claim 13 (see [0084]). 
Regarding claim 16, the rejection of claim 13 is incorporated herein. Lee further disclose:
a display panel; a signal generation chip; and the image processing device of claim 13 (see [0084]; Fig. 1; display panel 100). 

Allowable Subject Matter
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/kenneth bukowski/               Primary Examiner, Art Unit 2621